     MrPeter Szanto 949-887-2369
1    11 Shore Pine
     Newport Beach CA 92657
2

3
                              U.S. BANKRUPTCY COURT
4
                                            DISTRICT OF OREGON
5                                  1001 SW 5th Ave #700 Portland, OR 97204 (503) 326-1500

6

7

8                                                           Adversarial # 16-ap-3114
      In Re: Peter Szanto, Debtor
9
     ------------------------------------------                  core case:16-bk-33185-pcm7
10

11
     Peter Szanto,           Defendant
12
                                        VS,                         Notice of Non-Receipt
13

14
      Evye Szanto, et al,                                              Of Trial Documents
                               Plaintiffs
15

16

17
          [Docket Entry 436, p.2, # 3] commands the parties:
18

19           3. No later than July 26, 2019, the parties shall exchange and
             deliver to the court (but not electronically file) three
20           copies of all exhibits they intend to introduce in connection
             with the Final Hearing, except impeachment exhibits.
21

22

23         As of 7 P.M. on July 26, 2019, Peter Szanto has received no documents from the

24
     cross-plaintiffs in this cause as mandated by this Court. Debtor has received none of the
     trial documents which Mr. Henderson could seek to introduce into evidence.
25

26
           Debtor is currently hospitalized and so relies on representations of the non-receipt
27

28
     16-33185 /   16-3114     NON-RECEIPT NOTICE - JULY 26, 2019                - 2019 – p. 1




                            Case 16-03114-pcm             Doc 489         Filed 07/26/19
     at his home of trial documents made to him by Susan Szanto and her in-home practical
1
     nurse who would be the 2 persons who would know whether or not mail or other courier
2
     delivered material had been received at 11 Shore Pine by the deadline of 7-26-19.
3

4                              26 July 2019 /s/signed electronically Peter Szanto
5

6

7                                  PROOF OF SERVICE
8

9
     My name is Maquisha Reynolds, I am over 21 years of age and not a party to the
     within action. My business address is PO Box 14894, Irvine CA 92623
10

11
         On the date indicated below, I personally served the within: NOTICE
12
     on the following by placing the within document in postage pre-paid envelope
13
     addressed as:
14

15                           Nicholas J. Henderson
                             Troy G. Sexton
16
                            c/o
17                          Motschenbacher & Blattner, LLP
                            117 SW Taylor St., Suite 300
18                          Portland, OR 97204

19   and by mailing copies to the above parties       via 1st class mail, postage prepaid.
20

21            I declare under penalty of perjury under the laws of the United States
22   that the foregoing is true and correct. Signed at Irvine CA.
23

24
                                  26 July 2019 /s/signed electronically M. Reynolds
25

26

27

28
     16-33185 /   16-3114     NON-RECEIPT NOTICE - JULY 26, 2019   - 2019 – p. 2




                            Case 16-03114-pcm     Doc 489    Filed 07/26/19
